UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6597


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY EUGENE EVERHART, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:03-cr-00034-RLV-1; 5:11-cv-00119-
RLV)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Eugene Everhart, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina,
Michael E. Savage, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky   Eugene        Everhart       seeks    to    appeal      the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion and denying his Fed. R. Civ. P. 59(e) motion

to alter or amend that judgment.                    The orders are not appealable

unless    a    circuit       justice      or   judge       issues      a    certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by      demonstrating          that

reasonable      jurists        would      find      that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural          grounds,       the       prisoner        must

demonstrate      both    that       the    dispositive           procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Everhart has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument       because       the       facts   and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3